Title: From George Washington to John Hancock, 2 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 2d 1777

The Inclosed Copies of Genls Gates & Poor’s Letters, which just now came to hand, contain the latest advices from the Northern Army. These, I thought it proper to transmit, as I am not authorized to conclude, that Genl Gates had written to Congress upon the Subject of their Contents. I wish our Accounts from that Quarter may be happy, if Mr Carlton makes an Attack. The shameful deficiency in all our Armies, affords but too just grounds for disagreable apprehensions. If the Quota’s assigned the different States, are not immediately filled, we shall have every thing to fear. We shall never be able to resist their force, if the Militia are to be relied on, Nor do I know, whether their aid, feeble & ineffectual as it is, is much to be expected. Can no Expedient be devised to compleat the Regiments and to rouse our unthinking Countrymen from their lethargy? If there can, the situation of our affairs, calls loudly for it. I have the Honor to be with great esteem Sir Yr Most Obedt Servt

Go: Washington


P.S. Mr Boudinot, Commissary General for prisoners, will deliver this—he goes to Philadelphia on business respecting his Department and has several matters to settle & adjust with Congress, which are essential & necessary to a regular discharge of his duty—To him, I beg leave, to refer you, upon the Subject and wish him to have your attention.

